Citation Nr: 1822648	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-21 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested and was scheduled for a Travel Board hearing in May 2017.  However, he failed to appear for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus

The Veteran asserts that his current diabetes mellitus and obstructive sleep apnea had their onset and was the result of his military service, specifically due to the restriction and lack of physical activity, as a result of the limited duty/activity profile that he was given while in service for various injuries sustained.  See April 2018 Representative Brief.

The Veteran's service treatment records do not contain a diagnosis of diabetes mellitus.  However, the Veteran was afforded a VA spine examination in September 1993 and it was noted that he took insulin and had a history of diabetes.  A March 2010 VA treatment record notes that diabetes was diagnosed in 1992.  

The Veteran has never received a VA examination for diabetes.  There is evidence that diabetes mellitus may have manifested to a certain degree within 1 year after service.  As such, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Sleep Apnea

The Veteran is service-connected for back and neck disabilities.  At a November 2015 DRO hearing, the Veteran asserted that a VA doctor and a private doctor stated that his sleep problems are related to his neck disability.  The VA and private treatment records of record do not include opinions relating his sleep apnea with his neck or back disability.  Therefore, all outstanding pertinent VA and private treatment records should be secured on remand.  Further, the Veteran has never received a VA examination for sleep apnea and thus, a VA examination is necessary.  See McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Contact the Veteran and request that he identify all pertinent private medical treatment for diabetes and sleep apnea.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the etiology of his diabetes.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

(a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current diabetes had onset in service, or is otherwise related to his active service.  

(b) The examiner is to indicate whether it is at least as likely as not that diabetes had onset within one year of service discharge.

In addressing the above, the examiner should address the September 1993 VA spine examination noting that he took insulin and had a history of diabetes; and a March 2010 VA treatment record noting that diabetes was diagnosed in 1992.  

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Schedule the Veteran for an examination to determine the etiology of his sleep apnea.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

(a) Is it at least as likely as not (50 percent or better probability) that sleep apnea had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

(b) If not directly related to service on the basis of question (a), is sleep apnea proximately due to, the result of, or caused by his service-connected cervical spine degenerative disc disease and intervertebral disc syndrome, status post discectomy (C3-4); and/or degenerative joint disease of lumbosacral spine with intervertebral disc syndrome?

(c) If not proximately due to, the result of, or caused by his service-connected cervical spine degenerative disc disease and intervertebral disc syndrome, status post discectomy (C3-4); and/or degenerative joint disease of lumbosacral spine with intervertebral disc syndrome, has sleep apnea been aggravated (made chronically worse or increased in severity) by cervical spine degenerative disc disease and intervertebral disc syndrome, status post discectomy (C3-4); and/or degenerative joint disease of lumbosacral spine with intervertebral disc syndrome?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by cervical spine degenerative disc disease and intervertebral disc syndrome, status post discectomy (C3-4); and/or degenerative joint disease of lumbosacral spine with intervertebral disc syndrome.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




